         Case 1:19-cv-01478-PGG Document 80 Filed 03/31/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 WILLIAM CALLAS, THOMAS CASSESE,
 and NATALIE FERD,

                               Plaintiffs,
                                                                      ORDER
                -against-
                                                                19 Civ. 1478 (PGG)
 S&P GLOBAL INC.,

                               Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               On April 10, 2020, Defendant S&P Global Inc. moved for summary judgment in

this ERISA action alleging that Plaintiffs were improperly denied severance benefits. (Dkt. No.

60) The Court concludes that Plaintiffs have not demonstrated that the decisions denying their

benefit claims were arbitrary and capricious. Accordingly, Defendant’s motion for summary

judgment is granted, and the Clerk of Court is directed to terminate the motion (Dkt. No. 60).

The reasons for the Court’s decision will be explained in more detail in a forthcoming opinion.

Dated: New York, New York
       March 31, 2021
